Hardin, J.
— The plaintiff had served a complaint, and the defendants made a motion to have it made more definite, &c. That motion was heard at the Jefferson June special term, and resulted in an order allowing the plaintiff to amend his complaint. Availing of that order, the plaintiff served an amended complaint, and it appears by a memorandum on it that such service was made September 9,1876. The order of June special term gave the defendants forty days after such amended complaint was served to^ answer.
The defendants, October 17, 1876, prepared a notice of motion and affidavits to set aside the amended complaint, and an affidavit of merits, and applied to judge Sawyer for an order, which he granted. That order is the subject of this motion. It reads, viz.: “ On the foregoing affidavits and notice of motion, ordered, that the time for the defendants to serve answer or demur in this action be extended twenty days from date, and all proceedings on the part of plaintiff be stayed accordingly.
“Dated October 17, 1876.
(Signed) “O. H. SAWYER,

u Judge of Jefferson county P

When this order was made the forty days had not expired given by the June special term order, and the order was therefore made while the defendants were not in default.
It extended the time “twenty days from date” and was, therefore, within the power of a judge at chambers; and it granted a stay “ accordingly,” which, of course, was limited by the twenty days. It was by a judge authorized to grant chamber orders (Rule 30, sec. 401, sub. 6, of Code).
*132The judge having power to grant the order, it follows that it cannot be vacated or set aside as unauthorized.
This motion is not put upon any irregularity specified, and, therefore, any irregularity is not brought up (Rule 46).
The order could not operate to create a stay of proceedings beyond twenty days, and therefore the case of Mills agt. Thursby (11 How., 114) does not apply.
If the stay had been indefinite the same would not have been good (Bk. of G. agt. Spencer, 15 How., 15). That case is reported 15 Mow., 416, and the opinion of justice G-been was put upon the ground that the proceedings there were not governed by ordinary rules applicable in actions, but rather to the rules applicable to special proceedings.
The order of 17th October, 1876, granted by judge Sawyeb, must be held to have been authorized and valid.
The motion to set aside is denied, with ten dollars costs.